DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-10 and 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2022.

Drawings
The drawings are objected to because:
The drawings have degraded line quality, and thus do not meet the requirements of 37 CFR 1.84(L).  The drawings likely have grayscale and/or color elements, which has caused image degradation in the USPTO electronic filing system.  Drawings must be entirely bi-tonal, containing only black or white color values.
Numeral 143, mentioned in the last line of paragraph 028 of the specification, is not found in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freet et al. (US 5,271,725, hereinafter Freet) in view of Cobb (US 7,909,092), and further in view of Schlumberger Holdings Limited (GB 2365046 A, hereinafter Schlumberger).
With regard to claim 1, Freet discloses a pumping system configured to be deployed in a well that has a vertical portion (vertical portion visible in Fig. 1) and a lateral portion (lateral portion 80 visible in Fig. 1), wherein the pumping system comprises:
a pump (14) positioned in the vertical portion (Fig. 1 shows the pump 14 clearly being located in the vertical section);
a velocity tube assembly (22) that extends from the vertical portion into the lateral portion (see Fig. 1, which shows tube 22 extending from within the vertical portion of the well and into the lateral portion); and
a separator (28) connected between the pump and the velocity tube assembly.
	Freet fails to disclose the separator being a cyclonic solids separator, nor does Freet disclose the specific claimed structure of the separator, i.e. a housing, a discharge manifold, and a plurality of arcuate ejection ports through the discharge manifold.
	Cobb discloses a cyclonic solids separator comprising a housing (16), a discharge manifold (39), and a plurality of ejection ports (36) that extend through the discharge manifold.  Note that the term “ejection ports” is mere nomenclature, and does not impart any particular structure to the port.  A “port” is simply a hole, regardless of any additional nomenclature applied to it.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Freet by providing the cyclonic solids separator of Cobb, in order to provide the additional capability of removing solids from the fluid stream, thus preventing damage to the pump from entrained solids.
	Freet, as modified by Cobb, fails to disclose that the ejection ports extending along arcuate paths.
	Schlumberger discloses a cyclonic separator having ports (210) which extend along arcuate paths (Fig. 11B).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Freet in view of Cobb by making the ports extend along arcuate paths as taught by Schlumberger, in order to create a smoother path for fluid flow, thus mitigating erosion of the discharge manifold.
	With regard to claim 2, Freet as modified by Cobb and Schlumberger discloses that the housing is a conical housing (note that Cobb’s housing has already been incorporated into Freet in view of the rejection of claim 1, and Cobb’s housing 16+37 comprises multiple conical elements, including box male threaded ends of tube 16, as well as the inner diameter of element 37).
With regard to claim 3, Freet, as modified by Cobb and Schlumberger discloses that the conical housing has an open top and an open bottom (Cobb’s housing has already been incorporated into Freet, and Cobb’s housing 16 has an open top and an open bottom, as visible in Fig. 1).
With regard to claim 5, Freet as modified by Cobb and Schlumberger discloses that the pump is an electric submersible pump that comprises:
a motor (Freet, 17);
a gas separator driven by the motor (Freet, “connected to the pump 14 and powered by the same motor 17 is a centrifugal liquid-gas separator 28”); and
a pump driven by the motor (pump 14 is driven by motor 17), wherein the pump receives fluid from the gas separator (once fluid passes through the separator 28, it is received by the pump 14).
With regard to claim 12, Freet discloses a pumping system configured to be deployed in a well that has a vertical portion and a lateral portion (see Fig. 1), wherein the pumping system comprises:
a pump (14) positioned in the vertical portion, wherein the pump comprises:
a motor (17);
a gas separator (28) driven by the motor (17); and
a rotary pump (14) driven by the motor, wherein the pump receives fluid from the gas separator (fluid enters separate 28 before pump 14);
a velocity tube assembly (22) that extends from the vertical portion into the lateral portion (Fig. 1).
Freet fails to disclose a cyclonic solids separator connected between the pump and the velocity tube assembly, wherein the cyclonic solids separator comprises: a conical housing; a discharge manifold extending through the housing; and a plurality of ejection ports that extend through the discharge manifold along arcuate paths.
	Cobb discloses a cyclonic solids separator comprising a housing (16), a discharge manifold (39), and a plurality of ejection ports (36) that extend through the discharge manifold.  Note that the term “ejection ports” is mere nomenclature, and does not impart any particular structure to the port.  A “port” is simply a hole, regardless of any additional nomenclature applied to it.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Freet by providing the cyclonic solids separator of Cobb, in order to provide the additional capability of removing solids from the fluid stream, thus preventing damage to the pump from entrained solids.
	Freet, as modified by Cobb, fails to disclose that the ejection ports extending along arcuate paths.
	Schlumberger discloses a cyclonic separator having ports (210) which extend along arcuate paths (Fig. 11B).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Freet in view of Cobb by making the ports extend along arcuate paths as taught by Schlumberger, in order to create a smoother path for fluid flow, thus mitigating erosion of the discharge manifold.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freet in view of Cobb, further in view of Schlumberger as applied to claim 1 above, and further in view of Saponja et al. (US 2015/0075772, hereinafter Saponja).
With regard to claim 11, Freet in view of Cobb and Schlumberger discloses that the velocity tube assembly (22) comprises:
a velocity string (22);
an inlet joint (i.e. the piping proximate numeral 25).
	Freet in view of Cobb and Schlumberger fails to disclose a packer system between the velocity string and the inlet joint.
	Saponja discloses a velocity string (22) in a horizontal portion of a wellbore, and having an inlet joint (i.e. the inlets at the distal end of string 22 in Fig. 1), and a packer system (24) located between the velocity string and the inlet joint (Fig. 1).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Freet in view of Cobb and Schlumberger by adding the packer system of Saponja between the velocity string and the inlet joint, in order to center and support the velocity string within the wellbore and provide isolation of the production zone.




Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676